DETAILED ACTION
Claims 1-3, 6 and 9 are pending as amended on  4 May 2022, claims 10-25 are withdrawn from consideration.  
 Applicant’s amendments to the claims and the remarks/arguments have been entered and fully considered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4 May 2022  was filed after the mailing date of the first Office action on 7 February 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment and Arguments
Applicant’s amendment distinguishes from US Patent 7297663 (Kilchrist) in view of US Patent 6016879 (Burts). The rejection over Kilchrist in view of Burts has been withdrawn. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-25 directed to inventions non-elected without traverse.  Accordingly, claims 10-15 have  been cancelled.

Allowable Subject Matter
Claims 1-3, 6 and 9 are  allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766